Hall, Justice.
No question is made as to the plaintiff’s right to bring or maintain this action, nor is any exception taken to any ruling or charge of the court. The motion for a new trial proceeds upon the grounds that the verdict is contrary to law and evidence, decidedly and strongly against the weight of evidence, and that the damages found are so excessive as to show improper bias and prejudice on the part of the jury to the plaintiff and against the defendant,, or that they misapprehended the case they had to try. The judge who tried this case was unwilling to disturb this finding ,and after a very careful examination of the records, we cannot say that he committed any error in so doing, or that he abused, in the slightest degree, the discretion entrusted to him by the law.
1. Under the evidence, the plaintiff was entitled to recover something for the indignity put upon him by the opprobrious language used, and by the assault and battery inflicted by at least one of the employés of the company while he was in its care and entitled to its protection as a passenger in its cars. In the encounter, out of which the action grew, the company’s brakeman was the aggressor; he had no right, under the regulations of the road, to refuse to let the plaintiff pass from the ladies’ car to the other car, for it is an undisputed fact that this was allowed, even when the train was in motion, whenever it was required by a necessary occasion, and whenever the passenger saw proper to do so, either for his convenience or pleasure.
There was no necessary conflict in the evidence of the witnesses examined; it could be easily reconciled, and was doubtless so reconciled, as it was incumbent upon the jury to do, in accordance with the well-settled rule of law.
*562. There was no loss of time, and no hinderance of the plaintiff in the pursuit of his business, neither was there any considerable amount of physical suffering occasioned him; but that he was subjected to indignity, and that his feelings were outraged, and that he was degraded in the eyes of his fellow-passengers by being assailed with coarse and vituperative language and blows, by at least one of those who owed him protection and kind and hospitable treatment, is undeniable. General or exemplary damages was the only compensation he could recover for this violation of his rights, and the measure of such damages is referred by express laws to the enlightened conscience of an impartial jury. Under these circumstances, we cannot say that the amount found in this case was excessive, and least of all, that it was so exorbitant as to show that the jury was biased in his favor, or prejudiced against the defendant, or that they misconceived their powers, or departed from their duties in this instance. Georgia Southern Railroad Co. vs. Bigelow, 68 Ga., 219, 224, and authorities cited; Western and Atlantia Railroad vs. Turner, 72 Ga., 292.
Judgment affirmed.